EXHIBIT 10.9

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is entered into as of September
1, 2005, among LIONBRIDGE TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), each of the Domestic Subsidiaries of the Company from time to time
party hereto (individually a “US Guarantor” and collectively the “US
Guarantors”; the US Guarantors, together with the Company, individually a
“Pledgor” and collectively the “Pledgors”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”) for the several
banks and other financial institutions as may from time to time become parties
to such Credit Agreement (individually a “Lender” and collectively the
“Lenders”).

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, modified, extended, renewed, restated or replaced from time to
time, the “Credit Agreement”), among the Company, Lionbridge Technologies
Ireland, a company formed under the laws of Ireland, as the Irish Borrower,
Lionbridge Technologies Holdings B.V., a company incorporated under the laws of
The Netherlands with corporate seat in Amsterdam, as a Dutch Borrower, the US
Guarantors, the Foreign Guarantors party thereto, the Lenders party thereto and
the Administrative Agent, the Lenders have agreed to make Loans and to issue
and/or acquire participation interests in Letters of Credit upon the terms and
subject to the conditions set forth therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue and/or acquire participation interests in Letters of Credit under the
Credit Agreement that the Pledgors shall have executed and delivered this Pledge
Agreement to the Administrative Agent for the ratable benefit of the Lenders.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement, and the
following terms that are defined in the Uniform Commercial Code from time to
time in effect in the State of New York (the “UCC”) are used herein as so
defined: Certificated Security, Control, Entitlement Order, Financial Asset,
Investment Company Security, Securities Account, Security, Security Entitlement,
Securities Intermediary and Uncertificated Security. For purposes of this Pledge
Agreement, the term “Lender” shall include any Hedging Agreement Provider.

 

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Secured Obligations (as defined in Section 3 hereof), each Pledgor hereby
pledges and grants to the Administrative Agent, for the benefit of the Lenders,
a continuing security interest in any and all right, title and



--------------------------------------------------------------------------------

interest of such Pledgor in and to the following, whether now owned or existing
or owned, acquired, or arising hereafter (collectively, the “Pledged
Collateral”):

 

(a) Pledged Capital Stock. (i) 100% (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding Capital Stock owned by such Pledgor of
each Domestic Subsidiary set forth on Schedule 2(a) attached hereto and (ii) 65%
(or, if less, the full amount owned by such Pledgor) of each class of the issued
and outstanding Capital Stock entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if less, the full
amount owned by such Pledgor) of each class of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Pledgor of each Foreign
Subsidiary set forth on Schedule 2(a) attached hereto (collectively, together
with the Capital Stock and other interests described in clauses (y) and (z) and
in Sections 2(b) and 2(c) below, the “Pledged Capital Stock”), including, but
not limited to, the following:

 

(y) subject to the percentage restrictions described above and in Section 2(b)
below, all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Capital Stock, or representing a
distribution or return of capital upon or in respect of the Pledged Capital
Stock, or resulting from a stock split, revision, reclassification or other
exchange therefor, and any subscriptions, warrants, rights or options issued to
the holder of, or otherwise in respect of, the Pledged Capital Stock; and

 

(z) subject to the percentage restrictions described above and in Section 2(b)
below and without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Capital Stock
and in which such issuer is not the surviving entity, all shares of each class
of the Capital Stock of the successor entity formed by or resulting from such
consolidation or merger.

 

(b) Additional Interests. (i) 100% (or, if less, the full amount owned by such
Pledgor) of each class of the issued and outstanding Capital Stock of any Person
which hereafter becomes a Domestic Subsidiary and (ii) 65% (or, if less, the
full amount owned by such Pledgor) of the Voting Equity and 100% (or, if less,
the full amount owned by such Pledgor) of the Non-Voting Equity of any Person
which hereafter becomes a Foreign Subsidiary, including, without limitation, the
certificates representing such Capital Stock.

 

(c) Other Equity Interests. Subject to the percentage restrictions described
above, any and all other Capital Stock or other equity interests owned by the
Pledgors in any Domestic Subsidiary or any Foreign Subsidiary.

 

(d) Proceeds. All proceeds and products of the foregoing, however and whenever
acquired and in whatever form.

 

2



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of Capital Stock or other interests to the
Administrative Agent as collateral security for the Secured Obligations. Upon
such pledge and delivery to the Administrative Agent, such additional shares of
Capital Stock or other interests shall be deemed to be part of the Pledged
Collateral of such Pledgor and shall be subject to the terms of this Pledge
Agreement whether or not Schedule 2(a) is amended to refer to such additional
shares. The Administrative Agent acknowledges and agrees that, despite receiving
a certificate representing the one outstanding share of Capital Stock of HuanQui
TongLian (WFOE), the Pledged Capital Stock of HuanQui TongLian (WFOE) is limited
to 65% of the Voting Equity and 100% of Non-Voting Equity of HuanQui TongLian
(WFOE).

 

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the following, whether now existing or hereafter incurred (the
“Secured Obligations”): (a) all of the Credit Party Obligations (including
obligations under Secured Hedging Agreements), howsoever evidenced, created,
incurred or acquired, whether primary, secondary, direct, contingent, or joint
and several and (b) all expenses and charges, legal and otherwise, incurred by
the Administrative Agent, the Lenders and/or the Hedging Agreement Providers in
collecting or enforcing any of the Credit Party Obligations or in realizing on
or protecting any security therefor, including without limitation the security
granted hereunder.

 

4. Delivery of the Pledged Collateral; Perfection of Security Interest. Each
Pledgor hereby agrees that:

 

(a) Delivery of Certificates and Instruments. Each Pledgor shall deliver as
security to the Administrative Agent, (i) simultaneously with or prior to the
execution and delivery of this Pledge Agreement, all certificates representing
the Pledged Capital Stock owned by such Pledgor and (ii) promptly upon the
receipt thereof by or on behalf of a Pledgor, all other certificates and
instruments constituting Pledged Collateral owned by a Pledgor. Prior to
delivery to the Administrative Agent, all such certificates and instruments
constituting Pledged Collateral of a Pledgor shall be held in trust by such
Pledgor for the benefit of the Administrative Agent pursuant hereto. All such
certificates shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit 4(a) attached hereto.

 

(b) Additional Securities. Subject to the percentage restrictions set forth in
Section 2, if such Pledgor shall receive by virtue of its being or having been
the owner of any Pledged Collateral, any (i) certificate, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares of Capital Stock, stock
splits, spin-off or split-off, promissory notes or other instruments; (ii)
option or right, whether as an addition to, substitution for, or an exchange
for, any Pledged Collateral or otherwise; (iii) dividends payable in Capital
Stock; or

 

3



--------------------------------------------------------------------------------

(iv) distributions of Capital Stock or other equity interests in connection with
a partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall receive such certificate,
instrument, option, right or distribution in trust for the benefit of the
Administrative Agent, shall segregate it from such Pledgor’s other property and
shall deliver it forthwith to the Administrative Agent in the exact form
received accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit 4(a) attached hereto, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

 

(c) Financing Statements; Other Perfection Actions. Each Pledgor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem reasonably necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC,
including, without limitation, any financing statement that describes the
Pledged Collateral as “all personal property” or “all assets” of such Pledgor or
that describes the Pledged Collateral in some other manner as the Administrative
Agent deems necessary or advisable. Each Pledgor shall also execute and deliver
to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations, amendments and
restatements of existing documents and, subject to the terms of the Credit
Agreement, any documents as may be necessary if the law of any jurisdiction
other than New York becomes or is applicable to the Collateral or any portion
thereof, in each case as the Administrative Agent may reasonably request) and do
all such other things as the Administrative Agent may reasonably deem necessary
or appropriate (i) to assure to the Administrative Agent its security interests
hereunder are perfected, including such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC and any other personal property security legislation in
the appropriate jurisdictions, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. Each Pledgor agrees to mark its books and
records (and to cause the issuer of the Pledged Capital Stock of such Pledgor to
mark its books and records) to reflect the security interest of the
Administrative Agent in the Pledged Collateral.

 

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Lenders, that so long as any
of the Secured Obligations (other than contingent indemnity obligations that
survive termination of the Credit Documents pursuant to the stated terms
thereof) remain outstanding, any Credit Document or Secured Hedging Agreement is
in effect, and until all of the Commitments shall have been terminated:

 

(a) Authorization of Pledged Capital Stock. The Pledged Capital Stock is duly
authorized and validly issued, is fully paid and nonassessable and is not
subject to

 

4



--------------------------------------------------------------------------------

the preemptive rights of any Person. All other shares of Capital Stock or other
interests constituting Pledged Collateral are duly authorized and validly
issued, fully paid and nonassessable and not subject to the preemptive rights of
any Person.

 

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and will at all times be the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien, other than
Permitted Liens. There exists no “adverse claim” within the meaning of Section
8-102 of the UCC with respect to the Pledged Capital Stock of such Pledgor.

 

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting a Pledgor or any of
its property.

 

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority, the issuer of any Pledged Capital
Stock or third party is required either (i) for the pledge made by a Pledgor or
for the granting of the security interest by a Pledgor pursuant to this Pledge
Agreement or (ii) for the exercise by the Administrative Agent or the Lenders of
their rights and remedies hereunder (except as may be required by laws affecting
the offering and sale of securities).

 

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the ratable benefit of the
Lenders, in the Pledged Collateral. The taking possession by the Administrative
Agent of the certificates (if any) representing the Pledged Capital Stock and
all other certificates and instruments constituting Pledged Collateral will
perfect and establish the first priority of the Administrative Agent’s security
interest in all certificated Pledged Capital Stock and such certificates and
instruments. Upon the filing of UCC financing statements in the location of each
Pledgor’s state of organization, the Administrative Agent shall have a first
priority perfected security interest in all uncertificated Pledged Capital Stock
consisting of partnership or limited liability company interests that do not
constitute a Security pursuant to Section 8-103(c) of the UCC. With respect to
any Pledged Collateral consisting of an Uncertificated Security or a Security
Entitlement or any Pledged Collateral held in a Securities Account, upon
execution and delivery by the applicable Pledgor, the Administrative Agent and
the applicable Securities Intermediary or the applicable issuer of the
Uncertificated Security of an agreement granting Control to the Administrative
Agent over such Pledged Collateral, the Administrative Agent shall have a first
priority perfected security interest in such Pledged Collateral. Except as set
forth in this Section, no action is necessary to perfect the Administrative
Agent’s security interest.

 

(f) No Other Capital Stock. Except as set forth on Schedule 2(a) attached hereto
(as updated or deemed updated from time to time in accordance with the terms
hereof and of the Credit Agreement), no Pledgor owns any Capital Stock of the
Company or any of its Domestic Subsidiaries.

 

5



--------------------------------------------------------------------------------

(g) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Pledged Capital Stock
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.

 

(h) Uncertificated Securities; Security Entitlement; Securities Accounts. Except
as previously disclosed to the Administrative Agent, none of the Pledged
Collateral consists of an Uncertificated Security, a Security Entitlement or a
Securities Account.

 

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding, any Credit Document or Secured Hedging Agreement is in effect, and
until all of the Commitments shall have been terminated, such Pledgor shall:

 

(a) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein; keep the Pledged Collateral free
from all Liens, other than Permitted Liens; and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Credit Documents.

 

(b) Further Assurances. Subject to the terms of the Credit Agreement, promptly
execute and deliver at its expense all further instruments and documents and
take all further action that may be necessary and desirable or that the
Administrative Agent may request in order to (i) perfect and protect the
security interest created hereby in the Pledged Collateral of such Pledgor
(including, without limitation, execution and delivery of one or more control
agreements reasonably acceptable to the Administrative Agent, filing of UCC
financing statements and any and all other actions reasonably necessary to
satisfy the Administrative Agent that the Administrative Agent has obtained a
first priority perfected security interest in all Pledged Collateral); and (ii)
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral of such Pledgor.

 

(c) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

 

(d) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

 

6



--------------------------------------------------------------------------------

(e) Issuance or Acquisition of Capital Stock. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Capital Stock of a Subsidiary that
consists of an interest in a partnership or a limited liability company which
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.

 

(e) Pledged Collateral Requiring Control. Not without executing and delivering,
and causing to be executed and delivered, to the Administrative Agent such
control agreement and other documents as the Administrative Agent may reasonably
require, issue or acquire any Pledged Collateral that consists of an
Uncertificated Security, a Security Entitlement or a Securities Account.

 

7. Performance of Obligations; Advances by Administrative Agent. On failure of
any Pledgor to perform any of the covenants and agreements contained herein, the
Administrative Agent may, at its sole option and in its sole discretion, perform
or cause to be performed the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security interest hereof or may be compelled to make by operation of law. All
such sums and amounts so expended shall be repayable by the Pledgors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the default rate for Revolving Loans that are
Alternate Base Rate Loans set forth in Section 2.10 of the Credit Agreement. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgors of any Default or Event of Default under the terms of this
Pledge Agreement, the other Credit Documents or any Secured Hedging Agreement.
The Administrative Agent may make any payment hereby authorized in accordance
with any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien, title or claim except to the extent such payment is
being contested in good faith by a Pledgor in appropriate proceedings and
against which adequate reserves are being maintained in accordance with GAAP.

 

8. Events of Default. The occurrence of an event which under the Credit
Agreement would constitute an Event of Default shall be an event of default
hereunder (an “Event of Default”).

 

7



--------------------------------------------------------------------------------

9. Remedies.

 

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in respect of the
Pledged Collateral of any Pledgor, in addition to the rights and remedies
provided herein, in the other Credit Documents, in any Secured Hedging Agreement
or by law, the rights and remedies of a secured party under the UCC or any other
applicable law.

 

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this Section
and without notice, the Administrative Agent may, in its sole discretion, sell
or otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Administrative Agent may deem commercially reasonable, for cash, credit or
for future delivery or otherwise in accordance with applicable law. To the
extent permitted by law, any Lender may in such event, bid for the purchase of
such securities. Each Pledgor agrees that, to the extent notice of sale shall be
required by law and has not been waived by such Pledgor, any requirement of
reasonable notice shall be met if notice, specifying the place of any public
sale or the time after which any private sale is to be made, is personally
served on or mailed, postage prepaid, to such Pledgor, in accordance with the
notice provisions of Section 9.2 of the Credit Agreement at least ten (10) days
before the time of such sale. The Administrative Agent shall not be obligated to
make any sale of Pledged Collateral of such Pledgor regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to delay sale of any such Pledged
Collateral for the period of time necessary to permit the issuer of such Pledged
Collateral to register such Pledged Collateral for public sale under the
Securities Act of 1933. Each Pledgor further acknowledges and agrees that any
offer to sell such Pledged Collateral which has been (i) publicly advertised on
a bona fide basis in a newspaper or other publication of general circulation in
the financial community of New York, New York (to the extent that such offer may
be advertised without prior registration under the Securities Act of 1933), or
(ii) made privately in the manner described above, shall be deemed to involve a
“public

 

8



--------------------------------------------------------------------------------

sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Administrative Agent may, in
such event, bid for the purchase of such Pledged Collateral, in each case except
to the extent limited or prohibited by applicable law.

 

(d) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of applicable law
of the relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Pledged Collateral
in satisfaction of any Secured Obligations for any reason.

 

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Pledgors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
default rate for Revolving Loans that are Alternate Base Rate Loans set forth in
Section 2.10 of the Credit Agreement, together with the costs of collection and
the reasonable fees of any attorneys employed by the Administrative Agent to
collect such deficiency. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Pledgors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

 

(f) Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then the
Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
rights or the Secured Obligations under this Pledge Agreement, under any other
of the Credit Documents or under any Secured Hedging Agreement.

 

10. Rights of the Administrative Agent.

 

(a) Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Lenders, and each of its designees or
agents as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

 

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the
Administrative Agent may reasonably determine in respect of such Pledged
Collateral;

 

9



--------------------------------------------------------------------------------

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Pledged Collateral and, in connection therewith,
give such discharge or release as the Administrative Agent may deem reasonably
appropriate;

 

(iv) to pay or discharge taxes, Liens, security interests, or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

 

(v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral of such Pledgor;

 

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
such Pledgor;

 

(viii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and Liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated herein;

 

(ix) to exchange any of the Pledged Collateral of such Pledgor or other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral of such Pledgor with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the
Administrative Agent may determine;

 

(x) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged

 

10



--------------------------------------------------------------------------------

Collateral of such Pledgor into the name of the Administrative Agent or into the
name of any transferee to whom the Pledged Collateral of such Pledgor or any
part thereof may be sold pursuant to Section 9 hereof; and

 

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Pledged Collateral of such Pledgor.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding, any Credit Document or Secured
Hedging Agreement is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to perfect, protect, preserve and
realize upon its security interest in the Pledged Collateral.

 

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations or any portion thereof and/or the
Pledged Collateral or any portion thereof to a successor Administrative Agent,
and the assignee shall be entitled to all of the rights and remedies of the
Administrative Agent under this Pledge Agreement in relation thereto.

 

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that Pledgors shall be responsible for preservation of all rights in
the Pledged Collateral of such Pledgor, and the Administrative Agent shall be
relieved of all responsibility for the Pledged Collateral upon surrendering it
or tendering the surrender of it to the Pledgors. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Pledged Collateral in its possession if such Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, which shall be no less than the treatment employed by a reasonable
and prudent agent in the industry, it being understood that the Administrative
Agent shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters; or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.

 

11



--------------------------------------------------------------------------------

(d) Voting Rights in Respect of the Pledged Collateral.

 

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral of such Pledgor or any
part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement.

 

(ii) Subject to subsection (e) of this Section, upon the occurrence and during
the continuance of an Event of Default, all rights of a Pledgor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to paragraph (i) of this subsection (d) shall cease and all
such rights shall thereupon become vested in the Administrative Agent which
shall then have the sole right to exercise such voting and other consensual
rights.

 

(e) Dividend and Distribution Rights in Respect of the Pledged Collateral.

 

(i) So long as no Event of Default shall have occurred and be continuing, each
Pledgor may receive and retain any and all dividends (other than dividends
payable in the form of Capital Stock and other dividends constituting Pledged
Collateral which are required to be delivered to the Administrative Agent
pursuant to Section 4 above), distributions or interest paid in respect of the
Pledged Collateral to the extent they are allowed under the Credit Agreement.

 

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to paragraph (i) of this subsection (e) shall cease and all such rights shall
thereupon be vested in the Administrative Agent which shall then have the sole
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and

 

(B) all dividends, distributions and interest payments which are received by a
Pledgor contrary to the provisions of clause (A) of this subsection (ii) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.

 

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way

 

12



--------------------------------------------------------------------------------

the force, effect, Lien, pledge or security interest of this Pledge Agreement as
to any Pledged Collateral not expressly released or substituted, and this Pledge
Agreement shall continue as a first priority Lien on all Pledged Collateral not
expressly released or substituted.

 

11. Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 7.2 of the Credit
Agreement (or after the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts under the Credit Documents
shall automatically become due and payable in accordance with the terms of such
Section), any proceeds of the Pledged Collateral, when received by the
Administrative Agent, any of the Lenders or any Hedging Agreement Provider in
cash or its equivalent, will be applied in reduction of the Secured Obligations
in the order set forth in Section 2.13(b) of the Credit Agreement, and each
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
proceeds in the Administrative Agent’s sole discretion, notwithstanding any
entry to the contrary upon any of its books and records.

 

12. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Administrative Agent employs counsel to prepare
or consider amendments, waivers or consents with respect to this Pledge
Agreement, or to take action or make a response in or with respect to any legal
or arbitral proceeding relating to this Pledge Agreement or relating to the
Pledged Collateral, or to protect the Pledged Collateral or exercise any rights
or remedies under this Pledge Agreement or with respect to the Pledged
Collateral, then the Pledgors agree to promptly pay the costs and expenses of
the Administrative Agent in accordance with the terms of Section 9.5 of the
Credit Agreement, all of which costs and expenses shall constitute Secured
Obligations hereunder.

 

13. Continuing Agreement.

 

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
(other than contingent indemnity obligations that survive termination of the
Credit Documents pursuant to the stated terms thereof) remain outstanding, any
Credit Document or Secured Hedging Agreement is in effect, and until all of the
Commitments shall have been terminated. Upon such payment and termination, this
Pledge Agreement shall be automatically terminated and the Administrative Agent
and the Lenders shall, upon the request and at the expense of the Pledgors,
forthwith release all of the Liens and security interests granted hereunder and
shall deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgors evidencing such termination. Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Pledge Agreement.

 

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the

 

13



--------------------------------------------------------------------------------

Administrative Agent or any Lender as a preference, fraudulent conveyance or
otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made; provided that in the event payment of all or any part
of the Secured Obligations is rescinded or must be restored or returned, all
reasonable costs and expenses (including without limitation any reasonable legal
fees and disbursements) incurred by the Administrative Agent or any Lender in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

 

14. Amendments; Waivers; Modifications. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 9.1 of the Credit Agreement.

 

15. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and the Lenders and their successors and permitted assigns;
provided, however, that none of the Pledgors may assign its rights or delegate
its duties hereunder without the prior written consent of each Lender or the
Required Lenders, as required by the Credit Agreement. To the fullest extent
permitted by law, each Pledgor hereby releases the Administrative Agent, each
Lender and any other Indemnitees, in accordance with the terms of Section 9.5 of
the Credit Agreement, from any liability for any act or omission relating to
this Pledge Agreement or the Pledged Collateral.

 

16. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with Section 9.2 of the Credit Agreement.

 

17. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Pledge Agreement by telecopy shall be effective as an original and shall
constitute a representation that an original shall be delivered upon the request
of the Administrative Agent.

 

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Pledge Agreement.

 

19. Governing Law; Submission to Jurisdiction and Service of Process; Waiver of
Jury Trial; Venue. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). The terms of Sections 9.14 and 9.17 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

14



--------------------------------------------------------------------------------

20. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

21. Entirety. This Pledge Agreement, the other Credit Documents and any Secured
Hedging Agreement represent the entire agreement of the parties hereto and
thereto, and supersede all prior agreements and understandings, oral or written,
if any, including any commitment letters or correspondence relating to this
Pledge Agreement, the other Credit Documents, any such Secured Hedging Agreement
or the transactions contemplated herein and therein.

 

22. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Credit
Documents and any Secured Hedging Agreement, the delivery of the Notes and the
making of the Loans and the issuance of the Letters of Credit under the Credit
Agreement.

 

23. Joint and Several Obligations of Pledgors.

 

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertakings of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.

 

(b) Each of the Pledgors, jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Credit Documents and any Hedging Agreement, it being the
intention of the parties hereto that all the Secured Obligations shall be the
joint and several obligations of each of the Pledgors without preferences or
distinction among them.

 

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents or in any Secured Hedging Agreement, to the extent the
obligations of a Pledgor shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the
obligations of such Pledgor hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code).

 

24. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

 

15



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

COMPANY:   LIONBRIDGE TECHNOLOGIES, INC.,     a Delaware corporation     By:  

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

    Name:   Stephen J. Lifshatz     Title:   Vice President US GUARANTORS:  
VERITEST, INC.,     a Delaware corporation     By:  

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

    Name:   Stephen J. Lifshatz     Title:   Vice President     LIONBRIDGE US,
INC.,     a Delaware corporation     By:  

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

    Name:   Stephen J. Lifshatz     Title:   Vice President     MENTORIX
TECHNOLOGIES INC.,     a California corporation     By:  

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

    Name:   Stephen J. Lifshatz     Title:   Vice President     LIONBRIDGE
GLOBAL SOLUTIONS COMPANIES, INC. f/k/a BGS COMPANIES, INC.,     a Delaware
corporation     By:  

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

    Name:   Stephen J. Lifshatz     Title:   Vice President



--------------------------------------------------------------------------------

LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC. f/k/a BOWNE GLOBAL SOLUTIONS FEDERAL,
INC., a Delaware corporation By:  

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

Name:   Stephen J. Lifshatz Title:   Vice President LIONBRIDGE GLOBAL SOLUTIONS
II, INC. f/k/a BOWNE GLOBAL SOLUTIONS II, INC., a New York corporation By:  

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

Name:   Stephen J. Lifshatz Title:   Vice President



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Scott C. Reeds

--------------------------------------------------------------------------------

Name:   Scott C. Reeds Title:   Vice President